'\j~-,0'~                Case 3:19-mj-05765-AHG Document 1 Filed 12/30/19 PageID.1 Page 1 of 9
  -;.       AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                                      UNITED STATES DISTRICT COUR                                                        r=~LED
                                                                                      for the
                                                                          Southern District of California                                  DEC 3 0 2019
                           In the Matter of the Search of                                )                                    CL~'R K US DISTRICT COURT
                      (Briefly describe the property to be searched                                                        SOUTHERN DISTHICT OF CALIFORNIA
                                                                                         )                                                         'k
                       or identify the person by name and address)

                                  Pink Apple iPhone
                                                                                         )
                                                                                         )
                                                                                                     Case No.
                                                                                                                        9M BY
                                                                                                                                 It'
                                                                                                                                     ., ,
                                                                                                                                              ,_
                                                                                                                                                    DEPUTY


                               FPNF# 2020250400055501                                    )
                                                                                         )

                                                             APPLICATION FOR A SEARCH WARRANT
                    I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
            penalty of perjury that I have reason to believe that on the following person or property (identify the p erson or describe the
            prf).J)erty. (Q be. searched ond give its Jocp/ion): .
              :see Attacnment A incorporateo he(ein by reference


            located in the                Southern               District of                 California           , there is now concealed (identify the
            person or describe the property to be seized):
              See Attachment B incorporated herein by reference


                       The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                               ~ evidence of a crime;
                               0 contraband, fruits of crime, or other items illegally possessed;
                               0 property designed for use, intended for use, or used in committing a crime;
                               0 a person to be arrested or a person who is unlawfully restrained.

                       The search is related to a violation of:
                         Code Section                                                              Offense Description
                     21 U.S.C. Sections 952, 960                     Conspiracy to Import Controlled Substances



                      The application is based on these facts:
                     See Attached Affidavit of Special Agent Melissa Votteler incorporated herein by reference


                        0 Continued on the attached sheet.
                        0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                          under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                  ~'i#(!-         Ap~          ig~

                                                                                                          Melissa Votteler, Special Agent HSI
                                                                                                                  Printed name and title

            Sworn to before me and signed in my presence.
                                                                                                              ~~~
            Date :         I J.. /3~) t'j                                                       }4( d;.iii .7mf;:__
                                                                                                                                ·ature

            City and state: San Diego, Califonria                                                  Hon. Allison H. Goddard, U.S. Magistrate Judge
                                                                                                                  Printed name and title
   Case 3:19-mj-05765-AHG Document 1 Filed 12/30/19 PageID.2 Page 2 of 9



                                ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Pink Apple iPhone
      FPNF# 2020250400055501

      (the "Target Device")

The Target Device is currently in the possession of Homeland Security Investigations,
800 Front Street Suite 3200 San Diego, California 92101.
   Case 3:19-mj-05765-AHG Document 1 Filed 12/30/19 PageID.3 Page 3 of 9



                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular telephone for evidence
described below. The seizure and search of the cellular telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of October 06, 2019 to December 10, 2019.

      a.     tending to indicate efforts to import Methamphetamine, or some other
             federally controlled substance, from Mexico into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of Methamphetamine, or some other federally
             controlled substance, from Mexico into the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation of Methamphetamine, or some other federally controlled
             substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of Methamphetamine, or some other federally controlled
             substance, from Mexico into the United States, such as stash houses, load
             houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and 960.
\)qf v0·           Case 3:19-mj-05765-AHG Document 1 Filed 12/30/19 PageID.4 Page 4 of 9
 t--1'?1


            1                                          AFFIDAVIT
            2         I, Special Agent Melissa Votteler, being duly sworn, hereby state as follows:
            3                                       INTRODUCTION
            4         1.     I submit this affidavit in support of an application for a warrant to search the
            5 following electronic device(s):
            6                      Pink Apple iPhone
            7                      FPNF# 2020250400055501
            8                      ("Target Device")
            9 as further described in Attachment A, and to seize evidence of crimes, specifically
           10 violations of Title 21, United States Code, Sections 952 and 960, as further described in
           11 II Attachment B.
           12         2.    The requested warrant relates to the investigation and prosecution of Myra
           13 II PADILLA ("PADILLA") for importing approximately 29.64 kilograms (65.34 pounds) of
           14 IIMethamphetamine from Mexico into the United States. See US. v. PADILLA, Case No.
           15 II 19-mj-5469 (S.D. Cal.) at ECF No. 1 (Complaint). The Target Device is currently in the
           16 II evidence vault located at 800 Front StreetjSuite 3200 San Diego, California 92101.
           17         3.    The information contained in this affidavit is based upon my training,
           18 II experience, investigation, and consultation with other members of law enforcement.
           19 II Because this affidavit is made for the limited purpose of obtaining a search warrant for the
           20 II Target Device, it does not contain all the information known by me or other agents
           21 II regarding this investigation. All dates and times described are approximate.
           22                                       BACKGROUND
           23         4.    I have been employed as a Special Agent with Homeland Security
           24 II Investigations since March 2018. I am currently assigned to the HSI Office of the Special
           25 II Agent in Charge, in San Diego, California. I am a graduate of the Federal Law Enforcement
           26 II Training Center in Glynco, Georgia.
           27         5.    During my tenure with HSI, I have participated in the investigation of various
           28 II drug trafficking organizations involved in the importation and distribution of controlled

                                                            1
        Case 3:19-mj-05765-AHG Document 1 Filed 12/30/19 PageID.5 Page 5 of 9



 1 II substances into and through the Southern District of California.
 2 II      6.     Through my training, experience, and conversations with other members of
 3 II law enforcement, I have gained a working knowledge of the operational habits of narcotics
 4 II traffickers, in particular those who attempt to import narcotics into the United States from
 5 II Mexico at Ports of Entry. I am aware that it is common practice for narcotics smugglers to
 6 II work in concert with other individuals and to do so by utilizing cellular telephones. Because
 7 II they are mobile, the use of cellular telephones permits narcotics traffickers to easily carry
 8 II out various tasks related to their trafficking activities, including, e.g., remotely monitoring
 9 II the progress of their contraband while it is in transit, providing instructions to drug couriers,
1O II warning accomplices about law enforcement activity, and communicating with co-
11 II conspirators who are transporting narcotics and/or proceeds from narcotics sales.
12 II      7.     Based upon my training, experience, and consultations with law enforcement
13 II officers experienced in narcotics trafficking investigations, and all the facts and opinions
14 II set forth in this affidavit, I know that cellular telephones (including their Subscriber
15 II Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
16 II for example, phone logs and contacts, voice and text communications, and data, such as
17 II emails, text messages, chats and chat logs from various third-party applications,
18 II photographs, audio files, videos, and location data. In particular, in my experience and
19 II consultation with law enforcement officers experienced in narcotics trafficking
20 II investigations, I am aware that individuals engaged in drug trafficking commonly store
21 II photos and videos on their cell phones that reflect or show co-conspirators and associates
22 II engaged in drug trafficking, as well as images and videos of drugs or contraband, proceeds
23 and assets from drug trafficking, and communications to and from recruiters and
24 organizers.
25         8.      This information can be stored within disks, memory cards, deleted data,
26 II remnant data, slack space, and temporary or permanent files contained on or in the cellular
2711 telephone. Specifically, searches of cellular telephones may yield evidence:
28

                                                   2
         Case 3:19-mj-05765-AHG Document 1 Filed 12/30/19 PageID.6 Page 6 of 9


            a.     tending to indicate efforts to import Methamphetamine, or some other
 1
                   federally controlled substance, from Mexico into the United States;
 2
            b.     tending to identify accounts, facilities, storage devices, and/or services-
 3
                   such as email addresses, IP addresses, and phone numbers-used to
 4                 facilitate the importation of Methamphetamine, or some other federally
                   controlled substance, from Mexico into the United States;
 5
 6          C.     tending to identify co-conspirators, criminal associates, or others involved
                   in importation of Methamphetamine, or some other federally controlled
 7
                   substance, from Mexico into the United States;
 8
            d.     tending to identify travel to or presence at locations involved in the
 9
                   importation of Methamphetamine, or some other federally controlled
10                 substance, from Mexico into the United States, such as stash houses, load
11                 houses, or delivery points;

12          e.     tending to identify the user of, or persons with control over or access to,
13                 the Target Device; and/or

14          f.     tending to place in context, identify the creator or recipient of, or establish
15                 the time of creation or receipt of communications, records, or data involved
                   in the activities described above.
16
                           FACTS SUPPORTING PROBABLE CAUSE
17
            9.     On December 09, 2019, at approximately 12:43 p.m., PADILLA applied for
18
      permission to enter the United States at the San Ysidro Port of Entry. Defendant was the
19
      driver, sole occupant, and registered owner of a 2004 Honda CRV. PADILLA was referred
20
      for secondary inspection, and Customs and Border Protection Officers discovered 23
21
      packages concealed within the vehicle's spare tire, rear trunk panel, and non-factory
22
      compartment along the rocker panels of PADILLA' s vehicle. The packages weighed
23
      approximately 29.64kilograms (65.34 lbs.), and field-tested positive as Methamphetamine.
24
      PADILLA was subsequently arrested and the Target Device was seized from her vehicle.
25
      PADILLA registered the 2004 Honda CRV in her name on November 06, 2019.
26
            10.    Later, agents read PADILLA her Miranda rights, and she agreed to speak to
27
28
     II agents without an attorney present.PADILLA denied knowledge of the drugs in her vehicle
      and had the vehicle's key and spare key on a key ring in her possession at the time of arrest.
                                                   3
        Case 3:19-mj-05765-AHG Document 1 Filed 12/30/19 PageID.7 Page 7 of 9



 1 II During the interview, PADILLA was shown the Target Device and identified the Target
 2 II Device as belonging to her.
 3           11.   In light of the above facts, PADILLA's statements, and my own experience
 4 II and training, there is probable cause to believe that PADILLA was using the Target Device
 5 II to communicate with others to further the importation of illicit narcotics into the United
 6 States.
 7           12.   In my training and experience, narcotics traffickers may be involved in the
 8 II planning and coordination of a drug smuggling event in the days and weeks prior to an
 9 II event. Co-conspirators are also often unaware of a defendant's arrest and will continue to
1O II attempt to communicate with a defendant after their arrest to determine the whereabouts of
11 II the narcotics. Based on my training and experience, it is also not unusual for individuals,
12 II such as Defendant, to attempt to minimize the amount of time they were involved in their
13 II smuggling activities, and for the individuals to be involved for weeks and months longer
14 II than they claim. Accordingly, I request permission to search the Target Device for data
15 II beginning on October 06, 2019. This date is 30 days prior to PADILLA registering the
16 II vehicle in her name. In my training and experience, individuals use phone communication
17 II regarding purchasing a vehicle prior to the actual purchase. PAD ILLA stated she left her
18 II vehicle at a car mechanic shop in Mexico on December 07, 2019 for tire work and retrieved
19 llthe vehicle the morning of December 09, 2019 (the date of her arrest). PADILLA stated
20 II she believed the car mechanic shop had inserted the narcotics without her knowledge. This
21 II car mechanic shop is the same shop PADILLA stated she purchased the vehicle from in
22 II November 2019.
23                                      METHODOLOGY
24           13.   It is not possible to determine, merely by knowing the cellular telephone's
25 II make, model and serial number, the nature and types of services to which the device is
26 subscribed and the nature of the data stored on the device. Cellular devices today can be
27 simple cellular telephones and text message devices, can include cameras, can serve as
28 II personal digital assistants and have functions such as calendars and full address books and

                                                4
            Case 3:19-mj-05765-AHG Document 1 Filed 12/30/19 PageID.8 Page 8 of 9



 1 II can be mini-computers allowing for electronic mail services, web services and rudimentary
 2 II word processing. An increasing number of cellular service providers now allow for their
 3 II subscribers to access their device over the internet and remotely destroy all of the data
 4 II contained on the device. For that reason, the device may only be powered in a secure
 5 II environment or, if possible, started in "flight mode" which disables access to the network.
 6 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
 7 II equivalents and store information in volatile memory within the device or in memory cards
 8 II inserted into the device. Current technology provides some solutions for acquiring some of
 9 II the data stored in some cellular telephone models using forensic hardware and software.
10 II Even if some of the stored information on the device may be acquired forensically, not all
11 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
12 II data acquisition or that have potentially relevant data stored that is not subject to such
13 II acquisition, the examiner must inspect the device manually and record the process and the
14 II results using digital photography. This process is time and labor intensive and may take
15 II weeks or longer.
16 II         14.   Following the issuance of this warrant, I will collect the subject cellular
17 II telephone and subject it to analysis. All forensic analysis of the data contained within the
18 II telephone and its memory cards will employ search protocols directed exclusively to the
19 11 identification and extraction of data within the scope of this warrant.
20            15.   Based on the foregoing, identifying and extracting data subject to seizure
21 II pursuant to this warrant may require a range of data analysis techniques, including manual
22 II review, and, consequently, may take weeks or months. The personnel conducting the
23 II identification and extraction of data will complete the analysis within 90 days, absent
24 II further application to this court.
25
26
     II
21 Ill
      Ill
28 II Ill

                                                  5
             Case 3:19-mj-05765-AHG Document 1 Filed 12/30/19 PageID.9 Page 9 of 9



 1                          PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
 2 II           16.   Law enforcement has not previously attempted to obtain the evidence sought
 3 II by this warrant.
 4                                           CONCLUSION
 5 II           17.   Based on the facts and information set forth above, there is probable cause to
 6 II believe that a search of the Target Device will yield evidence of P ADILLA's violations of
 7 II Title 21, United States Code, Sections 952 and 960.
 811            18.   Because the Target Device was seized at the time of Defendant's arrest and
 9 II has been securely stored since that time, there is probable cause to believe that such
1O II evidence continues to exist on the Target Device. As stated above, I believe that the
11 II appropriate date range for this search is from October 06, 2019.
12              19.   Accordingly, I request that the Court issue a warrant authorizing law
13 II enforcement to search the item( s) described in Attachment A and seize the items listed in
1411 Attachment Busing the above-described methodology.
15
1611 I swear the foregoing is true and correct to the best of my knowledge and belief.
17
18                                                   P!ifuJs ~
                                                Melissa V otteler
19
                                                Homeland Security Investigations
20
21   11   Subscribed and sworn to before me this   Jo~     day of December, 2019.

22
23 ;; ~ ~ . v ' ; t ~
     Hon. Allison H. Goddard
2411 United States Magistrate Judge
25
26
27
28

                                                    6
